Citation Nr: 1508642	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO. 12-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for alopecia, to include as secondary to service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran asserts that his alopecia is the result of treatment received in the 1950's for his service-connected sinusitis.  Specifically, the Veteran and his wife testified at the January 2015 hearing that the Veteran received three rounds of radiation treatment at the Good Samaritan hospital in Florida.  As a result of this treatment, the Veteran allegedly lost his hair which did not grow back.

The Veteran has not yet been afforded a VA examination to determine the nature and etiology of his alopecia.  Further, it does not appear that any attempts have been made to locate records at the Good Samaritan hospital identified by the Veteran.  As such, remand is required to attempt to locate these records and to provide the Veteran with an examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records from August 2009 to the present.  Additionally, contact the Good Samaritan Hospital in West Palm Beach Florida and request any records related to the Veteran's alleged treatment between 1952-1955.  All attempts to obtain these records must be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his alopecia.  The claims file, including a copy of this remand, should be provided to the examiner.  After review of all of the evidence, including the Veteran's January 2015 testimony, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current alopecia was caused by or is otherwise related to service.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current alopecia was caused or aggravated by his service-connected sinusitis, to include possible radiation therapy.

Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.

A complete rationale must be provided for any opinion expressed.

3. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).

4. Thereafter, the AMC/RO should re-adjudicate the claim on appeal.  If the benefit sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

